Citation Nr: 1454557	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-35 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to July 1973; November 1990 to June 1991; and March 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a February 2009 rating decision by the Department of Veterans Affairs Chicago, Illinois Regional Office (RO), which continued a 20 percent disability rating for the Veteran's lumbar spine disability.

In September 2014, the Veteran appeared and provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran's spouse served as a witness at the hearing.  A transcript of that hearing is associated with the claims file.

Additional pertinent evidence was received by the Board at the hearing.  Pursuant to 38 C.F.R. § 20.1304(c), the Veteran waived his right to receive an updated supplemental statement of the case from the RO incorporating a discussion of the new evidence.  Id. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.

As noted above, the Veteran was denied an increased rating for his lumbar spine based on the results of a December 2008 VA examination conducted at the Jesse Brown VA Hospital (noted to be a considerable distance from the Veteran's residence).  During his Board hearing, the Veteran asserted that his lower back pain has worsened since the examination.  As the VA examination is six years old and no longer reflects the current severity of the Veteran's lumbar spine disability, and the Veteran has asserted his back condition has worsened, he is entitled to a new VA examination in order to re-evaluate his disability rating.

Additionally, the evidence of record establishes that the Veteran had been receiving occasional pain treatment for his lumbar spine disability at the Iowa City VA medical facility, and possibly the Quad City medical facility.  The most recent treatment records available that relate to the Veteran's lumbar spine are dated June 2010.  It is unclear whether the Veteran has continued receiving treatment since that time, but efforts should be made to obtain any outstanding VA records.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake efforts to obtain all outstanding VA clinical records, to include from the Quad City and Iowa City VA clinics, for the period June 2010 to present, and associate them with the claims file.

2. Then, afford the Veteran an opportunity to attend a VA examination appropriate to assess the current severity of the Veteran's service-connected lumbar spine disability.  The examination should include an evaluation of any complaints of referred bilateral leg pain. 

3. When development has been completed, and the AOJ has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


